Appeal by the defendant from a judgment of the County Court, Rockland County (Kelly, J.), rendered August 7, 1995, convicting him of attempted murder in the second degree (two counts), assault in the first degree, and criminal possession of a weapon in the second degree, upon a jury verdict, and criminal possession of a weapon in the third degree and criminal sale of a firearm in the second degree, upon his plea of guilty, and imposing sentence.
Ordered that the judgment is affirmed.
Evidence that the defendant sold a gun to an undercover officer was introduced to explain the defendant’s motive for shooting the two complainants, whom the defendant believed had *645“set [him] up”. Since the evidence was probative of motive (see, People v Molineux, 168 NY 264), provided relevant background information, completed the narrative of events (see, People v Montanez, 41 NY2d 53, 58), and was inextricably interwoven with the offenses charged (see, People v Vails, 43 NY2d 364, 368-369), we find no improvident exercise of discretion in allowing this evidence to be introduced (see, People v Zorilla, 211 AD2d 582). The probative value of the evidence outweighed the potential for undue prejudice (see, People v Alvino, 71 NY2d 233, 241-242).
The sentence imposed was neither illegal nor excessive (see, People v Suitte, 90 AD2d 80; People v Truesdell, 70 NY2d 809, 811; People v Diaz, 210 AD2d 248, 249).
The defendant’s remaining contention is without merit (see, People v Baldi, 54 NY2d 137, 146; People v Roman, 35 NY2d 978, 979). Bracken, J. P., Pizzuto, Friedmann and McGinity, JJ., concur.